Citation Nr: 9919002	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-25 542	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Whether new and material evidence has been submitted to 
reopen claims of service connection for chronic obstructive 
pulmonary disease (COPD) and residuals of a right ankle 
injury.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty with the 
National Guard from May 1956 to July 1957.

2.  The veteran died on July [redacted] 1998.

3.  Pursuant to an October 1998 Order, the United States 
Court of Appeals for Veterans Claims vacated the Board's 
October 1995 decision that denied the veteran's claim of 
service connection for gastritis and his attempt to reopen 
disallowed claims of service connection for COPD and the 
residuals of a right ankle injury. Judgment was reentered in 
a January 1999 Order.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1995, the Board issued a decision denying service 
connection for gastritis and denying the veteran's attempt to 
reopen disallowed claims of service connection for COPD and 
the residuals of a right ankle injury.  The veteran filed a 
timely Notice of Appeal to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  The veteran died 
in July 1998.  

In an October 1998 Order which was reentered in January 1999, 
the Court held that pursuant to Landicho v. Brown, 7 Vet. 
App. 42 (1994), the appropriate remedy in this case was to 
vacate the Board decision from which the appeal was taken, 
causing the underlying RO decision to be vacated as well, and 
to dismiss the appeal.  The Court vacated the October 1995 
Board decision, which has the legal effect of nullifying the 
previous merits adjudication by the RO, and dismissed the 
appeal. 

In a January 1999 Order, the Court noted that entry of the 
October 1998 judgment had been recalled, upon motion of the 
veteran's surviving spouse, pending disposition of her motion 
for reconsideration of the Court's decision dismissing the 
appeal of an October 1990 Board decision.  As Reconsideration 
had been denied and judgment entered in that proceeding, 
judgment was reentered in the instant proceeding, as of the 
date of the January 1999 Order.  Thus, as of that date, the 
October 1995 Board decision was vacated.  

As noted by the Court, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Landicho, 7 Vet. App. at 44.  Thus, this appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


